Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Abramonte (Reg 38066) on 5/25/2022.
The application has been amended as follows: 
In claim 4, line 1; “a defined variation” is changed to “the defined variation”.
In claim 7, lines 1-2; “introducing a variation” is changed to “introducing the variation”.
In claim 8, lines 1-2; “introducing a variation” is changed to “introducing the variation”.
In claim 9, lines 1-2; “introducing a variation” is changed to “introducing the variation”.
In claim 10, lines 1-2; “introducing a variation” is changed to “introducing the variation”.
In claim 11, lines 1-2; “introducing a variation” is changed to “introducing the variation”.
In claim 12, lines 1-2; “introducing a variation” is changed to “introducing the variation”.
In claim 13, lines 1-2; “introducing a variation” is changed to “introducing the variation”.
In claim 17, line 2; “a defined variation” is changed to “the defined variation”.
In claim 20, line 2; “introduce a variation” is changed to “introduce the variation”.
In claim 21, line 2; “introduce a variation” is changed to “introduce the variation”.
In claim 22, line 2; “introduce a variation” is changed to “introduce the variation”.
In claim 23, line 2; “introduce a variation” is changed to “introduce the variation”.
In claim 24, line 2; “introduce a variation” is changed to “introduce the variation”.
In claim 26, line 2; “introduce a variation” is changed to “introduce the variation”.
In claim 27, line 2; “introduce a variation” is changed to “introduce the variation”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor reasonably suggest the limitations set forth in the independent claims. Specifically, the prior art does not disclose an ultrasound system generating a drive signal including a variation in the nominal pulse repetition frequency, the variation being at least one order of magnitude lower than a nominal pulse repetition frequency of the drive signal, receiving a return signal, detecting a resonance of at least a portion of a marker induced by the ultrasound signal as a twinkling artifact in a color Doppler mode of the ultrasound system, and localizing the marker based at least in part on the twinkling artifact as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793